DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 7/12/2021, in which claim(s) 1-19 and 21 is/are presented for further examination.
Claim(s) 1, 8, 15 and 21 has/have been amended.
Claim(s) 20 has/have previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 7/12/2021, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0071] of the specification.
Applicant’s amendment(s) to claim(s) 21 has/have been accepted.  Support was found in at least [0053] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to insure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21, filed on 7/12/2021, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejections of claim(s) 1-19 and 21 under 35 U.S.C. 103, see the bottom of page 8 to page 9 of applicant’s remarks, filed on 7/12/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 10,108,637 B2.  Although the claims at issue are not 
Application: 16/056,672
Patent: US 10,108,637
1.  A spatial-temporal storage system, comprising:

a processor; and

a memory, the memory storing instructions to cause the processor to perform:

in a first layer,




internally implementing Moore encoding to translate geometry queries into range scans; and

aggregately minimizing input and output latencies of the range scans generated by a same geometry query of the geometry queries using dynamic programming in the first layer; and


in a second layer,

deploying block grouping to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot.




















8.  Same as 1.

15.  Same as 1.
A spatial-temporal storage system, comprising:






in a first layer,

a geometric translation circuit configured to split spatial-temporal information representing different geometric regions and respective servers into row keys and translate a geometry query into a range scan; and

a multi-scan optimization circuit configured to compute an optimal read strategy to optimize the range scan translated by the geometric translation circuit into a series of block starting offsets and block sizes; and

in a second layer,

a block grouping circuit configured to allow grouping of blocks in the second layer while preserving spatial data locality when splits of spatial-temporal information occur in the first layer,

wherein, in the second layer, the block grouping circuit groups spatial-temporal information such that data corresponding to a first group in a first server is replicated to create a replica and the replica is placed in a second group in a second server where 

wherein, when retrieving the split spatial-temporal information for a moving hotspot in the second layer, the block grouping circuit splits the replica into multiple daughters on different physical servers at the second server to make use of resources on the different physical servers.

7.  Same as 1.

12.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al., US 2003/0204499 A1 (hereinafter “Shahabi”) in view of Li et al., “Pyro: A Spatial-Temporal Big-Data Storage System” July 8, 2015 (hereinafter “Li”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
a spatial-temporal storage system (Shahabi, [0300], see GPS), comprising:
a processor (Shahabi, [0293], see processor); and
a memory (Shahabi, [0294], see memory), the memory storing instructions to cause the processor to perform:
in a first layer 
internally to translate geometry queries into range scans (Shahabi, [0013], see transform query defining a subset of the dimension of the data cube and the range-sums as the first layer) 
aggregately minimizing, input and output latencies of the range scans generated by a same geometry query of the geometry queries using dynamic programming in the first layer (Shahabi, [0181] and [0182], see aggregating queries for fixed ranges); and
in a second layer 
deploying block grouping to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; and Shahabi, [0321], see the average number of blocks [i.e., block grouping]; Note: “to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot” is intended use and a result of the use of block grouping).
in a first layer of a quad tree (Li, page 99, section 2.2 Architecture, 2nd full paragraph, see building a layer above HBase; and Li, page 103, section 4.1 Moore Encoding, 3rd full paragraph, see each geometry can be translated into range scans using a quad tree, where each level in the quad tree corresponds to a resolution level);
implementing Moore encoding (Li, page 98, section 2.2 Architecture, see Pyro internally uses Moore encoding algorithm to cast 2-dimensional data into 1-dimensional Moore index) by traversing deeper into the quad tree if the geometry queries partially overlap with an area (Li, page 103, section 4.1 Moore Encoding, 3rd full paragraph, see the translating algorithm only traverses deeper if the geometry query partially overlaps with that area.  If an area is fully covered by the geometry, there is no need to go further downwards);
via read amplification including read area amplification, read volume amplification, and redundant read phenomena (Li, page 100, section 3.2.1 Read Amplification, 1st to 4th full paragraph, see we use the term Read Amplification to summarize the read area amplification, read volume amplification, and redundant read phenomena.  Read amplification may force a geometry query to load a significant amount of unnecessary data as well as visiting the same DB block multiple times, leading to a much longer response time);
in a second layer of the quad tree (Li, page 99, section 2.2 Architecture, 2nd full paragraph, see to deal with moving hotspots, Pyro relies on a novel data block grouping algorithm in the DFS layer; and Li, page 103, section 4.1 Moore Encoding, 3rd full paragraph, see each geometry can be translated into range scans using a quad tree, where each level in the quad tree corresponds to a resolution level).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Li’s teachings to Shahabi’s system.  A skilled artisan would have been motivated to do so in order to reduce response times, see Li, 
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Shahabi discloses a non-transitory computer-readable recording medium recording a spatial-temporal storage program (Shahabi, [0294], see memory).

Claim 21
With respect to claim 21, the combination of Shahabi and Li discloses wherein the Moore encoding occurs on each node of the quad tree (Li, page 103, section 4.1 Moore Encoding, 3rd full paragraph, see each geometry can be translated into range scans using a quad tree.  Each level in the quad tree corresponds to a resolution level.  Each node in the tree represents a tile, which is further divided into smaller tiles in the next level),
wherein, in the second layer of the quad tree, the same quad-tree is used to calculate tiles in the quad tree that intersect with the geometry of the first layer of the quad tree (Li, page 103, section 4.1 Moore Encoding, 3rd full paragraph, see the translating algorithm only traverses deeper if the geometry query partially overlaps with that area.  If an area is fully covered by the geometry, there is no need to go further downwards), and
wherein the block comprises a meta block and a data block, the data block being different than the meta block (Li, page 98, section 2.1 Background, 3rd full paragraph, see consisting of series of data blocks followed by meta blocks).

Claim(s) 2-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi in view of Li in further view of Tyercha et al., US 2015/0324373 A1 (hereinafter “Tyercha”).

Claims 2, 9 and 16
Claims 2, 9 and 16 incorporate all of the limitations above.
On the other hand, Tyercha discloses wherein, in the second layer, the employing groups the data to group spatial-temporal information such that data corresponding to a first group in a first server is replicated to create a replica and the replica is placed in a second group in a second server where the replicas of a same group are stored in a same physical server at the second server (Tyercha, [0087] and [0088], see spatial queries; and Tyercha, [0096]-[0099], see replica storing).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tyercha’s teachings to the combination of Shahabi and Li.  A skilled artisan would have been motivated to do so in order to realize significant results in terms of compression and significant decreases in runtime, see Tyercha, [0018].  In addition, both/all of the references (Shahabi, Li and Tyercha) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as spatial queries.  This close relation between/among the references highly suggests an expectation of success.

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Shahabi, Li and Tyercha discloses wherein, when retrieving the split spatial-temporal information for the moving hotspot in the second layer, the block grouping splits the replica into multiple daughters on different physical servers at the second server to make use of resources on the different physical servers (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; Shahabi, [0321], see disk blocks in queries; and Tyercha, [0087] and [0088], see spatial queries).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Shahabi, Li and Tyercha discloses further comprising, in the first layer, determining if the optimal read strategy is greater than a predetermined threshold (Shahabi, [0285], see the Cartesian optimal block allocation using an overlap query; Tyercha. [0077], see checking values; and Tyercha, [0089], see checking values).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, the combination of Shahabi, Li and Tyercha discloses wherein the deployment of the block grouping specifies replica groups when writing data into the second layer, and
wherein replicas in a same group are placed into a same data node (Shahabi, [0036]; Shahabi, [0045]; Shahabi, [0240], see same disk or node; and Tyercha, [0096]-[0099]).

Claims 6 and 13
With respect to claims 6 and 13, the combination of Shahabi, Li and Tyercha discloses wherein block sizes are set to respect splits such that a daughter region server including one of the multiple daughters is moved into a remote physical server (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; Shahabi, [0295], see data server and application server; Shahabi, [0317] and [0318]; and Tyercha, [0087] and [0088], see spatial queries).

Claims 7 and 14
With respect to claims 7 and 14, the combination of Shahabi, Li and Tyercha discloses wherein the spatial-temporal information is split so as to have uniform density in the first server and the second server (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; Shahabi, [0136] and [0137]; and Tyercha, [0087] and [0088], see spatial queries).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Pundir et al. for high performance and memory efficient metadata caching; and
– Wright et al. for synchronous dynamic random access memory device.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 15, 2021
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152